[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR MODIFICATION OF THE PARENTING PLAN
Having reviewed all of the evidence submitted to the court on this matter and at all times considering what is the best interest of the minor child, the court issues the following order:
1. Zev Beigel, the minor child of the parties, shall attend the September 2001 kindergarten class of the Bugbee School, rather than continue attendance at the Jewish Community Center.
2. The defendant-father shall have parenting time with the minor child, Zev, as shown on Exhibit A.
3. That whenever possible the plaintiff-mother shall be flexible in switching weekends to permit a three day weekend when a secular holiday exists to permit the defendant-father to enjoy additional visitation/access time.
4. That the defendant-father shall have access to the child on a local basis whenever his weekend would not permit the reasonable travel to and from Pennsylvania to exercise his visitation.
5. The defendant-father shall have the Thanksgiving holiday with the child on an annual basis commencing on Thursday morning of each and every Thanksgiving.
6. The plaintiff-mother shall have the Rosh Hashanah holiday for 2002 and thereafter the parties shall alternate.
7. To accommodate the defendant-father's unavailability of certain weekends due to Sabbath restrictions, he shall have two-thirds of all school year vacations.
8. That all Jewish holidays shall be alternated or if the holiday falls midweek, the child shall attend schooldays before and after the holiday and access by the defendant-father shall be on a local basis only. The meeting time for Thanksgiving, Easter, Christmas, Labor Day, and Memorial CT Page 13468-cg Day Holidays shall be 2:00 p.m. The Veteran's Day Holiday meeting place shall be in Bridgeport due to the plaintiff-mother's work schedule.
If the holidays fall mid-week, the defendant-father may access the child on a local basis or he may chose to bring the child to his home. The defendant-father shall provide transportation both ways to make this possible. The plaintiff-mother shall meet the defendant-father in Bridgeport to start the weekend.
9. Relative to summer parenting access, the child shall be with the defendant-father for four (4) weeks, only three (3) of which will be consecutive. The defendant-father shall give 90 days notice to the plaintiff-mother of his summer vacation schedule with the child.
10. Relative to transportation, the "pick-ups" will be by the defendant-father in Bridgeport, Connecticut (as specified in Exhibit A) and the "returns" shall be in Scarsdale, New York at the Jewish Community Center or at a mutually acceptable location.
11. The defendant-father will be responsible for 75% of the above transportation costs and the plaintiff-mother will be responsible for 25% of said costs.
BY THE COURT
John D. Brennan Judge Trial Referee
 EXHIBIT A
(Page 1 of 2)
Date visit begins       Time and place of        Date visit ends          Time and place of
                        pickup of Zev                                     dropoff of Zev
Monday Sept. 17         Monday, 5 pm             Thursday Sept. 20,       Father will bring
                        Bridgeport Amtrak        8:30 am. Father will     Zev directly to
                                                 bring Zev directly to    school in West
                                                 school.                  Hartford (Father
                                                                          might want to drive
                                                                          part way on Wed.
                                                                          night, stay overnight
                                                                          at his mother's in
                                                                          Wilton, CT and
                                                                          finish the drive on
CT Page 13468-ch
                                                                          Thursday morning.
Sunday October 7        10 am, Scarsdale         Thursday Oct. 11         Father will bring
*Columbus Day and       JCC                                               Zev directly to
First Shemini                                                             school in West
Atzeret holiday (last                                                     Hartford by 8:30 am
2 days of Sukkot
holiday)
Sat. November 10        7:30 pm, Bridgeport      Mon. Nov. 12             5 pm, Bridgeport
                        Amtrak                   (Veteran's Day — no      Amtrak
                                                 school on Mon. for
                                                 Zev, Mother has
                                                 work)
Wed. Nov. 21,           5 pm, Bridgeport         Sunday Nov. 25           2 pm, Scarsdale JCC
Thanksgiving            Amtrak                                            (earlier for safety/
                                                                          traffic reasons)
Sat. Dec. 22, school    7:30 pm,                 Fri. Dec. 28             11:30 am,
vacation                Bridgeport Amtrak        *Note: This              Scarsdale JCC
                                                 arrangement allows
                                                 father to spend
                                                 birthday with Zev,
                                                 and mother to spend
                                                 Hebrew birthday
                                                 with Zev
Sat. Jan. 19            7:30 pm, Bridgeport      Mon. Jan. 21 (MLK        3 pm, Scarsdale
                        Amtrak                   Day, no school)          JCC
Sat. Feb. 16            8 pm, Bridgeport         Sunday Feb. 24           3 pm, Scarsdale
(school vacation        Amtrak                                            JCC
week)
Fri. Mar. 15            11:30 am, West           Sunday March 17          4 pm, Scarsdale
                        Hartford (Bugbee                                  JCC
                                         EXHIBIT A
                                        (Page 2 of 2)
                        School
Wed. March 27           11:30 am, West           Sunday March 31          2 pm. Scarsdale
CT Page 13468-ci
(Passover Holiday)      Hartford, Bugbee                                  JCC (earlier time
                        School                                            due to Easter/
                                                                          traffic)
Friday April 19         11:30 am,                Sun. April 21            4 pm, Scarsdale
(April Vacation —       Bridgeport Amtrak                                 JCC
most will be spent
with mother)
Fri. May 3              4:30 pm, Bridgeport      Sun. May 5               4 pm, Scarsdale
                        Amtrak (the sabbath
                        starts at 7:35, there
                        is sufficient time for
                        the driving)
Thurs. May 16           11:30 am, West           Sunday May 19            4 pm, Scarsdale
(Jewish holiday of      Hartford, Bugbee                                  JCC
Shavuot)                School
Sun. May 25             8 am, Bridgeport         Mon. May 27              2 pm, Scarsdale
*Sabbath ends at 9      Amtrak                                            JCC
pm on Sat. night.
Therfore, exchange                                                        (Memorial Day)
is Sun. morning
Fri. June 7             4:30 pm, Bridgeport      Sun. June 9              4 pm, Scarsdale
(Sabbath starts at      Amtrak                                            JCC
8 pm, plenty of time
for driving)
Sun. Aug 11             3 pm, Penn Station,      Sun. Aug 18              3 pm, Penn Station
                        NYC                                               New York City,
                                                                          Amtrak
Fri Aug. 30 Labor       Bridgeport Amtrak        Mon. Sept. 2             2 pm Scarsdale JCC
Day (Fri is school
day)